Oalhoon, J.,
delivered the opinion of the court.
There was evidence in support of the following facts: There was a road over the line adopted by the defendant below, appellant here, for its track. When rebuilt, it recrossed this road. It determined, for its own convenience, to move the line of its track higher up and on the side of a hill, to establish a better uniform grade, which it wanted. It did so; but, in rebuilding, it fixed the approaches so that on one side was a steep descent with two prongs, one, the left, leading into a plantation, and the other, the right, being a connection between two public roads, and for use by anybody and everybody who wished, as the old road was.
The right prong prepared by the railroad company was not *92only quite steep, as tbe old way, without prongs, was, but quite narrow, and had a sharp turn, and with a precipice on the side of eight feet, making it dangerous, and liable to cause accident to wagons and teams without' great care. Plaintiff, who had never been over the crossing, undertook to make it over the right-hand prong, with a wagon and two mules, between daylight and sunrise, but when he could see everything distinctly. He could have selected the left prong, which was somewhat better, but he took the right, as it led directly to his destination, and, in making the turn on it, his mules, his wagon, and himself turned over the precipice in a tragic heap. His leg was broken, and continues painful, and will always be crooked. His companion jumped out and was safe.'
Plaintiff suffered much and long, and will suffer his lifetime from the injury, and so, if he was entitled to recover at all, the verdict of the jury was reasonable. The old way was a steep descent, but was one broad way to and across the track, then in the valley below.
The appellant below had every charge' that could be desired to the effect that no recovery could be had if the accident resulted from careless driving or the lack of ordinary prudence. We accept the finding of the jury on this.
On the contention that this was a private plantation road' and crossing, and the company, therefore, was under no obligation to maintain it, it is sufficient to say that the question of permanent maintenance is not involved. It knew the road was used by the public, and, whether technically a public or private road, it undertook to build the approaches to its track, knowing the public use of it, and should not have made them so as to be dangerous for travel by teams and vehicles managed with ordinary care.
We are satisfied to rest on the authorities cited by counsel for appellee.

Affirmed.